Case 2:20-cv-04115-CJC-JPR Document 28 Filed 04/12/21 Page 1 of 20 Page ID #:153




  1   FARHAD NOVIAN (SBN 118129)
      farhad@novianlaw.com
  2
      ANDREW B. GOODMAN (SBN 267972)
  3   agoodman@novianlaw.com
      NOVIAN & NOVIAN, LLP
  4
      1801 Century Park East, Suite 1201 NOTE: CHANGES MADE BY THE COURT
  5   Los Angeles, CA 90067
  6
      Telephone: (310) 553-1222
      Facsimile: (310) 553-0222
  7
  8
      Attorneys for plaintiff BREN INSURANCE SERVICES, INC. d/b/a ACTION
      PHARMACEUTICAL CONSULTING
  9
 10   Additional counsel listed on next page

 11
 12                           UNITED STATES DISTRICT COURT

 13   FOR THE CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 14
 15   BREN INSURANCE SERVICES,                 CASE NO.: 2:20-cv-04115-CJC-JPR
      INC. d/b/a ACTION
 16
      PHARMACEUTICAL
      CONSULTING, a California                 STIPULATED PROTECTIVE
      corporation                              ORDER
 17
                 Plaintiff,
 18
            v.                                 Complaint filed: May 5, 2020
 19                                            Discovery cutoff: July 12, 2021
      MAGELLAN Rx MANAGEMENT,                  Trial date: November 30, 2021
 20   LLC, a Delaware limited liability
      company,
 21
                 Defendant.
 22
 23
 24
 25
 26
 27
 28
                                               1
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04115-CJC-JPR Document 28 Filed 04/12/21 Page 2 of 20 Page ID #:154




  1   MAYNARD, COOPER & GALE
      Judy M. Lam (SBN 173862)
  2   1901 Avenue of the Stars, Suite 1900
  3   Los Angeles, CA 90067
      Telephone: (310) 596-4500
  4   Email: jlam@maynardcooper.com
  5
      Joshua R. Hess (admitted pro hac vice)
  6   1901 Sixth Avenue North, Suite 1700
  7   Birmingham, AL 35203
      Telephone: (205) 351-1861
  8   Email: jhess@maynardcooper.com
  9
 10   Attorneys for Defendant

 11   MAGELLAN RX MANAGEMENT, LLC

 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              2
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04115-CJC-JPR Document 28 Filed 04/12/21 Page 3 of 20 Page ID #:155




  1   1.    INTRODUCTION
  2         1.1     PURPOSES AND LIMITATIONS
  3         Discovery in this action may involve production of confidential, proprietary,
  4   or private information for which special protection from public disclosure and from
  5   use for any purpose other than prosecuting this litigation may be warranted.
  6   Accordingly, the Parties hereby stipulate to and petition the Court to enter the
  7   following Stipulated Protective Order. The Parties acknowledge that this Order does
  8   not confer blanket protections on all disclosures or responses to discovery and that
  9   the protection it affords from public disclosure and use extends only to the limited
 10   information or items that are entitled to confidential treatment under the applicable
 11   legal principles. The Parties further acknowledge, as set forth in Section 12.3 below,
 12   that this Order does not entitle them to file Confidential Information under seal; Civil
 13   Local Rule 79-5 sets forth the procedures that must be followed and the standards
 14   that will be applied when a Party seeks permission from the Court to file material
 15   under seal.
 16         1.2     GOOD CAUSE STATEMENT
 17         This breach-of-contract action is likely to involve valuable commercial,
 18   financial, technical, and/or proprietary information for which special protection from
 19   public disclosure and from use for any purpose other than prosecution or defense of
 20   this action is warranted. Such confidential and proprietary materials and information
 21   may consist of, among other things, confidential business or financial information
 22   (including confidential business and financial information of third-party sponsors
 23   referenced in the Complaint), information regarding confidential business practices
 24   (including confidential business practices or information that should only be
 25   disclosed to the attorneys so that the Parties themselves do not disrupt each other’s
 26   ongoing business dealings in the pharmacy benefit management space), or other
 27   confidential commercial information (including information implicating privacy
 28   rights of third parties, such as third-party sponsors referenced in the Complaint), and
                                                3
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04115-CJC-JPR Document 28 Filed 04/12/21 Page 4 of 20 Page ID #:156




  1   information otherwise generally unavailable to the public, or which may be
  2   privileged or otherwise protected from disclosure under state or federal statutes,
  3   court rules, case decisions, or common law. Accordingly, to expedite the flow of
  4   information, to facilitate the prompt resolution of disputes over confidentiality of
  5   discovery materials, to adequately protect information the parties are entitled to keep
  6   confidential, to ensure that the parties are permitted reasonable necessary uses of
  7   such material in preparation for and in the conduct of trial, to address their handling
  8   at the end of the litigation, and serve the ends of justice, a protective order for such
  9   information is justified in this matter. It is the intent of the Parties that information
 10   will not be designated as confidential or highly confidential for tactical reasons and
 11   that nothing be so designated without a good faith belief that it has been maintained
 12   in a confidential, non-public manner, and there is good cause why it should not be
 13   part of the public record of this case.
 14   2.    DEFINITIONS
 15                2.1    Action: This pending lawsuit entitled, BREN INSURANCE
 16                SERVICES, INC. d/b/a ACTION PHARMACEUTICAL
 17                CONSULTING v. MAGELLAN Rx MANAGEMENT, LLC, Case
 18                2:20-cv-04115-CJC-JPR.
 19                2.2    Challenging Party: a Party or Nonparty that challenges the
 20                designation of information or items under this Order.
 21                2.3    “CONFIDENTIAL” Information or Items: information
 22                (regardless of how it is generated, stored, or maintained) or tangible
 23                things that qualify for protection under Federal Rule of Civil Procedure
 24                26(c) and as specified above in the Good Cause Statement.
 25                “CONFIDENTIAL” documents may include, but are not limited to,
 26                documents, written materials, computer documents, electronically
 27                stored information, videotapes and any other written or electronic
 28                information containing or reflecting trade secrets; confidential
                                                 4
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04115-CJC-JPR Document 28 Filed 04/12/21 Page 5 of 20 Page ID #:157




  1              commercial business information; client lists; client leads;
  2              communications with or information about any current or prospective
  3              client; client contracts and agreements; vendor contracts and
  4              agreements; employee information; proprietary marketing, advertising,
  5              or commercial information; non-public financial information including,
  6              but not limited to, tax returns or other earnings information; and any
  7              other information or material for which the producing party may have a
  8              proprietary interest or for which the producing party has a good faith
  9              belief that such discovery or information should be deemed
 10              “CONFIDENTIAL.”
 11              2.4    Counsel: Outside Counsel of Record and House Counsel (as well
 12              as their support staff).
 13              2.5    Designating Party: a Party or Nonparty that designates
 14              information or items that it produces in disclosures or in responses to
 15              discovery as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
 16              2.6    Disclosure or Discovery Material: all items or information,
 17              regardless of the medium or manner in which it is generated, stored, or
 18              maintained (including, among other things, testimony, transcripts, and
 19              tangible things), that are produced or generated in disclosures or
 20              responses to discovery in this matter.
 21              2.7    Expert: a person with specialized knowledge or experience in a
 22              matter pertinent to the litigation who has been retained by a Party or its
 23              counsel to serve as an expert witness or as a consultant in this action.
 24              2.8    “HIGHLY CONFIDENTIAL” Information or Items: information
 25              (regardless of how it is generated, stored, or maintained) or tangible
 26              things that qualify for heightened protection under Federal Rule of Civil
 27              Procedure 26(c) and as specified above in the Good Cause Statement.
 28              “HIGHLY CONFIDENTIAL” documents or information includes, but
                                               5
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04115-CJC-JPR Document 28 Filed 04/12/21 Page 6 of 20 Page ID #:158




  1              are not limited to extremely sensitive “CONFIDENTIAL” information,
  2              disclosure of which to another Party or Non-Party would create a
  3              substantial risk of serious harm to the producing Party’s competitive
  4              position that could not be avoided by less restrictive means.
  5              2.9   House Counsel: attorneys who are employees of a Party to this
  6              Action. House Counsel does not include Outside Counsel of Record or
  7              any other outside counsel.
  8              2.10 Nonparty: any natural person, partnership, corporation,
  9              association, or other legal entity not named as a Party to this action.
 10              2.11 Outside Counsel of Record: attorneys who are not employees of
 11              a Party to this Action but are retained to represent or advise a Party and
 12              have appeared in this Action on behalf of that Party or are affiliated
 13              with a law firm that has appeared on behalf of that Party, including
 14              support staff.
 15              2.12 Party: any Party to this Action, including all of its officers,
 16              directors, employees, consultants, retained experts, and Outside Counsel
 17              of Record (and their support staffs).
 18              2.13 Producing Party: a Party or Nonparty that produces Disclosure or
 19              Discovery Material in this Action.
 20              2.14 Professional Vendors: persons or entities that provide litigation
 21              support services (for example, photocopying, videotaping, translating,
 22              preparing exhibits or demonstrations, and organizing, storing, or
 23              retrieving data in any form or medium) and their employees and
 24              subcontractors.
 25              2.15 Protected Material: any Disclosure or Discovery Material that is
 26              designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
 27              2.16 Receiving Party: a Party that receives Disclosure or Discovery
 28              Material from a Producing Party.
                                                6
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04115-CJC-JPR Document 28 Filed 04/12/21 Page 7 of 20 Page ID #:159




  1   3.    SCOPE
  2         The protections conferred by this Stipulation and Order cover not only
  3   Protected Material (as defined above) but also any information copied or extracted
  4   from Protected Material; all copies, excerpts, summaries, or compilations of
  5   Protected Material; and any testimony, conversations, or presentations by Parties or
  6   their Counsel that might reveal Protected Material.
  7         Any use of Protected Material at trial will be governed by the orders of the
  8   trial judge. This Order does not govern the use of Protected Material at trial.
  9   4.    DURATION
 10         Even after final disposition of this litigation, the confidentiality obligations
 11   imposed by this Order will remain in effect until a Designating Party agrees
 12   otherwise in writing or a court order otherwise directs. Final disposition is the later
 13   of (1) dismissal of all claims and defenses in this Action, with or without prejudice,
 14   or (2) final judgment after the completion and exhaustion of all appeals, rehearings,
 15   remands, trials, or reviews of this Action, including the time limits for filing any
 16   motions or applications for extension of time under applicable law.
 17   5.    DESIGNATING PROTECTED MATERIAL
 18                5.1    Each Party or Nonparty that designates information or items for
 19                protection under this Order must take care to limit any such designation
 20                to specific material that qualifies under the appropriate standards. The
 21                Designating Party must designate for protection only those parts of
 22                material, documents, items, or oral or written communications that
 23                qualify so that other portions of the material, documents, items, or
 24                communications for which protection is not warranted are not swept
 25                unjustifiably within the ambit of this Order.
 26         Mass, indiscriminate, or routinized designations are prohibited. Designations
 27   that are shown to be clearly unjustified or that have been made for an improper
 28   purpose (for example, to unnecessarily encumber the case-development process or to
                                                7
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04115-CJC-JPR Document 28 Filed 04/12/21 Page 8 of 20 Page ID #:160




  1   impose unnecessary expenses and burdens on other parties) may expose the
  2   Designating Party to sanctions.
  3         If it comes to a Designating Party’s attention that information or items it
  4   designated for protection do not qualify for that level of protection, that Designating
  5   Party must promptly notify all other Parties that it is withdrawing the inapplicable
  6   designation.
  7                  5.2   Except as otherwise provided in this Order, Disclosure or
  8                  Discovery Material that qualifies for protection under this Order must
  9                  be clearly so designated before the material is disclosed or produced.
 10         Designation in conformity with this Order requires the following:
 11                               (a) for information in documentary form (for example,
 12                               paper or electronic documents but excluding transcripts of
 13                               depositions or other pretrial or trial proceedings), the
 14                               Producing Party must affix at a minimum the legend
 15                               “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” to
 16                               each page that contains Protected Material. If only a
 17                               portion or portions of the material on a page qualify for
 18                               protection, the Producing Party must clearly identify the
 19                               protected portion(s) (for example, by making appropriate
 20                               markings in the margins).
 21                  A Party or Nonparty that makes original documents available for
 22   inspection need not designate them for protection until after the inspecting Party has
 23   indicated which documents it would like copied and produced. During the
 24   inspection and before the designation, all material made available for inspection
 25   must be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” After the
 26   inspecting Party has identified the documents it wants copied and produced, the
 27   Producing Party must determine which documents, or portions thereof, qualify for
 28   protection under this Order. Then, before producing the specified documents, the
                                                 8
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04115-CJC-JPR Document 28 Filed 04/12/21 Page 9 of 20 Page ID #:161




  1   Producing Party must affix the “CONFIDENTIAL” or “HIGHLY
  2   CONFIDENTIAL” legend to each page that contains Protected Material. If only a
  3   portion or portions of the material on a page qualify for protection, the Producing
  4   Party also must clearly identify the protected portion(s) (for example, by making
  5   appropriate markings in the margins).
  6                             (b) for testimony given in depositions, the Designating
  7                             Party must identify the Disclosure or Discovery Material
  8                             that is protected on the record, before the close of the
  9                             deposition, but may otherwise stipulate on the record at the
 10                             deposition to make designations upon receipt of the
 11                             transcript .
 12                             (c) for information produced in some form other than
 13                             documentary and for any other tangible items, the
 14                             Producing Party must affix in a prominent place on the
 15                             exterior of the container or containers in which the
 16                             information is stored the legend “CONFIDENTIAL” or
 17                             “HIGHLY CONFIDENTIAL.” If only a portion or
 18                             portions of the information warrant protection, the
 19                             Producing Party, to the extent practicable, must identify
 20                             the protected portion(s).
 21                5.3   If timely corrected, an inadvertent failure to designate qualified
 22                information or items does not, standing alone, waive the Designating
 23                Party’s right to secure protection under this Order for that material. On
 24                timely correction of a designation, the Receiving Party must make
 25                reasonable efforts to assure that the material is treated in accordance
 26                with the provisions of this Order.
 27   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 28
                                                9
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04115-CJC-JPR Document 28 Filed 04/12/21 Page 10 of 20 Page ID #:162




  1               6.1   Any Party or Nonparty may challenge a designation of
  2               confidentiality at any time consistent with the Court’s scheduling order.
  3               6.2   The Challenging Party must initiate the dispute-resolution process
  4               (and, if necessary, file a discovery motion) under Local Rule 37.
  5               6.3   The burden of persuasion in any such proceeding is on the
  6                     Designating Party. Frivolous challenges, and those made for an
  7                     improper purpose (for example, to harass or impose unnecessary
  8                     expenses and burdens on other parties), may expose the
  9                     Challenging Party to sanctions. Unless the Designating Party has
 10                     waived or withdrawn the confidentiality designation, all parties
 11                     must continue to afford the material in question the level of
 12                     protection to which it is entitled under the Producing Party’s
 13                     designation until the Court rules on the challenge.
 14   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 15               7.1   A Receiving Party may use Protected Material that is disclosed or
 16               produced by another Party or by a Nonparty in connection with this
 17               Action only for prosecuting, defending, or attempting to settle this
 18               Action. Such Protected Material may be disclosed only to the
 19               categories of people and under the conditions described in this Order.
 20               When the Action has been terminated, a Receiving Party must comply
 21               with the provisions of Section 13 below (FINAL DISPOSITION).
 22               Protected Material must be stored and maintained by a Receiving Party
 23               at a location and in a manner sufficiently secure to ensure that access is
 24               limited to the people authorized under this Order.
 25               7.2   Unless otherwise ordered by the Court or permitted in writing by
 26               the Designating Party, a Receiving Party may disclose any information
 27               or item designated “CONFIDENTIAL” only to the following people:
 28
                                               10
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04115-CJC-JPR Document 28 Filed 04/12/21 Page 11 of 20 Page ID #:163




  1                     (a) the Receiving Party’s Outside Counsel of Record in this
  2                     Action, as well as employees of that Outside Counsel of Record to
  3                     whom it is reasonably necessary to disclose the information for
  4                     this Action;
  5                     (b) the officers, directors, and employees (including House
  6                     Counsel) of the Receiving Party to whom disclosure is reasonably
  7                     necessary for this Action;
  8                     (c) Experts (as defined in this Order) of the Receiving Party to
  9                     whom disclosure is reasonably necessary for this Action and who
 10                     have signed the “Acknowledgment and Agreement to Be Bound”
 11                     (Exhibit A);
 12                     (d) the Court and its personnel;
 13                     (e) court reporters and their staff;
 14                     (f) professional jury or trial consultants, mock jurors, and
 15                     Professional Vendors to whom disclosure is reasonably necessary
 16                     for this Action and who have signed the “Acknowledgment and
 17                     Agreement to Be Bound” (Exhibit A);
 18                     (g) the author or recipient of a document containing the
 19                     information or a custodian or other person who otherwise
 20                     possessed or knew the information;
 21                     (h) during their depositions, witnesses and attorneys for
 22                     witnesses to whom disclosure is reasonably necessary, provided
 23                     that the deposing party requests that the witness sign the form
 24                     attached as Exhibit A hereto and the witnesses will not be
 25                     permitted to keep any confidential information unless they sign
 26                     the form, unless otherwise agreed by the Designating Party or
 27                     ordered by the Court. Pages of transcribed deposition testimony
 28                     or exhibits to depositions that reveal Protected Material may be
                                              11
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04115-CJC-JPR Document 28 Filed 04/12/21 Page 12 of 20 Page ID #:164




  1                     separately bound by the court reporter and may not be disclosed
  2                     to anyone except as permitted under this Order; and
  3                     (i) any mediator or settlement officer, and their supporting
  4                     personnel, mutually agreed on by any of the Parties engaged in
  5                     settlement discussions or appointed by the Court.
  6               7.3   Unless otherwise ordered by the Court or permitted in writing by
  7               the Designating Party, a Receiving Party may disclose any information
  8               or item designated “HIGHLY CONFIDENTIAL” only to the following
  9               people:
 10                     (a) the Receiving Party’s Outside Counsel of Record in this
 11                     Action, as well as employees of that Outside Counsel of Record to
 12                     whom it is reasonably necessary to disclose the information for
 13                     this Action.
 14                     (b) Experts (as defined in this Order) of the Receiving Party to
 15                     whom disclosure is reasonably necessary for this Action and who
 16                     have signed the “Acknowledgment and Agreement to Be Bound”
 17                     (Exhibit A).
 18                     (c) the Court and its personnel.
 19                     (d) court reporters and their staff.
 20                     (e) during their depositions, witnesses and attorneys for
 21                     witnesses to whom disclosure is reasonably necessary, provided
 22                     that the deposing party requests that the witness sign the form
 23                     attached as Exhibit A hereto and the witnesses will not be
 24                     permitted to keep any confidential information unless they sign
 25                     the form, unless otherwise agreed by the Designating Party or
 26                     ordered by the Court. Pages of transcribed deposition testimony
 27                     or exhibits to depositions that reveal Protected Material may be
 28
                                              12
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04115-CJC-JPR Document 28 Filed 04/12/21 Page 13 of 20 Page ID #:165




  1                     separately bound by the court reporter and may not be disclosed
  2                     to anyone except as permitted under this Order; and
  3                     (f) any mediator or settlement officer, and their supporting
  4                     personnel, mutually agreed on by any of the Parties engaged in
  5                     settlement discussions or appointed by the Court.
  6   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  7   OTHER LITIGATION
  8               If a Party is served with a subpoena or a court order issued in other
  9               litigation that compels disclosure of any information or items designated
 10               in this Action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,”
 11               that Party must
 12                     (a) promptly notify in writing the Designating Party. Such
 13                     notification must include a copy of the subpoena or court order
 14                     unless prohibited by law;
 15                     (b) promptly notify in writing the party who caused the subpoena
 16                     or order to issue in the other litigation that some or all of the
 17                     material covered by the subpoena or order is subject to this
 18                     Protective Order. Such notification must include a copy of this
 19                     Order; and
 20                     (c) cooperate with respect to all reasonable procedures sought to
 21                     be pursued by the Designating Party whose Protected Material
 22                     may be affected.
 23               If the Designating Party timely seeks a protective order, the Party served
 24               with the subpoena or court order should not produce any information
 25               designated in this action as “CONFIDENTIAL” or “HIGHLY
 26               CONFIDENTIAL” before a determination on the protective-order
 27               request by the relevant court unless the Party has obtained the
 28               Designating Party’s permission. The Designating Party bears the
                                                 13
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04115-CJC-JPR Document 28 Filed 04/12/21 Page 14 of 20 Page ID #:166




  1               burden and expense of seeking protection of its Confidential Material,
  2               and nothing in these provisions should be construed as authorizing or
  3               encouraging a Receiving Party in this Action to disobey a lawful
  4               directive from another court.
  5   9.    A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
  6   PRODUCED IN THIS LITIGATION
  7                     (a) The terms of this Order are applicable to information
  8                     produced by a Nonparty in this Action and designated as
  9                     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” Such
 10                     information is protected by the remedies and relief provided by
 11                     this Order. Nothing in these provisions should be construed as
 12                     prohibiting a Nonparty from seeking additional protections.
 13                     (b) In the event that a Party is required by a valid discovery
 14                     request to produce a Nonparty’s Confidential Information in its
 15                     possession and the Party is subject to an agreement with the
 16                     Nonparty not to produce the Nonparty’s Confidential
 17                     Information, then the Party must
 18                           (1) promptly notify in writing the Requesting Party and the
 19                           Nonparty that some or all of the information requested is
 20                           subject to a confidentiality agreement with a Nonparty;
 21                           (2) promptly provide the Nonparty with a copy of this
 22                           Order, the relevant discovery request(s), and a reasonably
 23                           specific description of the information requested; and
 24                           (3) make the information requested available for
 25                           inspection by the Nonparty, if requested.
 26                     (c) If the Nonparty fails to seek a protective order within 21 days
 27                     of receiving the notice and accompanying information, the
 28                     Receiving Party may produce the Nonparty’s Confidential
                                              14
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04115-CJC-JPR Document 28 Filed 04/12/21 Page 15 of 20 Page ID #:167




  1                     Information responsive to the discovery request. If the Nonparty
  2                     timely seeks a protective order, the Receiving Party must not
  3                     produce any information in its possession or control that is
  4                     subject to the confidentiality agreement with the Nonparty before
  5                     a ruling on the protective-order request. Absent a court order to
  6                     the contrary, the Nonparty must bear the burden and expense of
  7                     seeking protection of its Protected Material.
  8   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  9               If a Receiving Party learns that by inadvertence or otherwise, it has
 10               disclosed Protected Material to any person or in any circumstance not
 11               authorized under this Order, the Receiving Party must immediately
 12               notify the Designating Party in writing of the unauthorized disclosures,
 13               use its best efforts to retrieve all unauthorized copies of the Protected
 14               Material, inform the person or people to whom unauthorized disclosures
 15               were made of the terms of this Order, and ask that person or people to
 16               execute the “Acknowledgment and Agreement to Be Bound” that is
 17               attached hereto as Exhibit A.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               15
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04115-CJC-JPR Document 28 Filed 04/12/21 Page 16 of 20 Page ID #:168




  1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  2   PROTECTED MATERIAL
  3               When a Producing Party gives notice to Receiving Parties that certain
  4               inadvertently produced material is subject to a claim of privilege or
  5               other protection, the obligations of the Receiving Parties are those set
  6               forth in Federal Rule of Civil Procedure 26(b)(5)(B).
  7   12.   MISCELLANEOUS
  8               12.1 Nothing in this Order abridges the right of any person to seek its
  9               modification by the Court.
 10               12.2 By stipulating to the entry of this Order, no Party waives any
 11               right it otherwise would have to object to disclosing or producing any
 12               information or item on any ground not addressed in this Order.
 13               Similarly, no Party waives any right to object on any ground to use in
 14               evidence of any of the material covered by this Order.
 15               12.3 A Party that seeks to file under seal any Protected Material must
 16               comply with Civil Local Rule 79-5. Protected Material may be filed
 17               under seal only pursuant to a court order authorizing the sealing of the
 18               specific Protected Material at issue. If a Party's request to file Protected
 19               Material under seal is denied, then the Receiving Party may file the
 20               information in the public record unless otherwise instructed by the
 21               Court.
 22   13.   FINAL DISPOSITION
 23               After the final disposition of this Action, as defined in paragraph 4,
 24               within 60 days of a written request by the Designating Party, each
 25               Receiving Party must return all Protected Material to the Producing
 26               Party or destroy such material. As used in this subdivision, “all
 27               Protected Material” includes all copies, abstracts, compilations,
 28               summaries, and any other format reproducing or capturing any of the
                                               16
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04115-CJC-JPR Document 28 Filed 04/12/21 Page 17 of 20 Page ID #:169




  1                Protected Material. Whether the Protected Material is returned or
  2                destroyed, the Receiving Party must submit a written certification to the
  3                Producing Party (and, if not the same person or entity, to the
  4                Designating Party) by the 60-day deadline that identifies (by category,
  5                when appropriate) all the Protected Material that was returned or
  6                destroyed and affirms that the Receiving Party has not retained any
  7                copies, abstracts, compilations, summaries, or any other format
  8                reproducing or capturing any of the Protected Material.
  9                Notwithstanding this provision, Counsel are entitled to retain an
 10                archival copy of all pleadings; motion papers; trial, deposition, and
 11                hearing transcripts; legal memoranda; correspondence; deposition and
 12                trial exhibits; expert reports; attorney work product; and consultant and
 13                expert work product even if such materials contain Protected Material.
 14                Any such archival copies that contain or constitute Protected Material
 15                remain subject to this Order as set forth in Section 4 (DURATION).
 16   14.   SANCTIONS
 17         Any willful violation of this Order may be punished by civil or criminal
 18   contempt, financial or evidentiary sanctions, reference to disciplinary authorities, or
 19   other appropriate action at the discretion of the Court.
 20
 21   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 22
 23
 24   DATED: April 6, 2021                    Respectfully submitted,
 25                                           NOVIAN & NOVIAN, LLP

 26
 27                                       By: /s/ Andrew B. Goodman*
                                             FARHAD NOVIAN
 28                                          ANDREW B. GOODMAN
                                                17
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04115-CJC-JPR Document 28 Filed 04/12/21 Page 18 of 20 Page ID #:170




  1                                            Attorneys for plaintiff Bren Insurance Services,
                                               Inc. d/b/a Action Pharmaceutical Consulting
  2
  3   DATED: April 6, 2021                     Respectfully submitted,
  4                                            MAYNARD COOPER & GALE, LLP

  5
  6                                         By: /s/ Joshua R. Hess
                                               JUDY M. LAM
  7                                            JOSHUA R. HESS
  8                                            Attorneys for defendant Magellan Rx
                                               Management, LLC
  9
 10
 11
 12
      * Pursuant to L.R. 5-4.3.4(2)(i), the filer attests that all signatories listed, and on
 13   whose behalf the filing is submitted, concur in the filing’s content and have
 14   authorized the filing.

 15
 16
 17   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

 18
      Dated: April 12, 2021
 19                                                   Honorable Jean P. Rosenbluth
 20                                                   United States Magistrate Judge

 21
 22
 23
 24
 25
 26
 27
 28                                          EXHIBIT A
                                                 18
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04115-CJC-JPR Document 28 Filed 04/12/21 Page 19 of 20 Page ID #:171




  1              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  2
  3         I, _____________________________ [full name], of _________________
  4   [full address], declare under penalty of perjury that I have read in its entirety and
  5   understand the Stipulated Protective Order that was issued by the U.S. District Court
  6   for the Central District of California on [date] ______________________________
  7   in the case of BREN INSURANCE SERVICES, INC. d/b/a ACTION
  8   PHARMACEUTICAL CONSULTING v. MAGELLAN Rx MANAGEMENT,
  9   LLC, Case 2:20-cv-04115-CJC-JPR. I agree to comply with and to be bound by all
 10   terms of this Stipulated Protective Order, and I understand and acknowledge that
 11   failure to so comply could expose me to sanctions and punishment, including
 12   contempt. I solemnly promise that I will not disclose in any manner any information
 13   or item that is subject to this Stipulated Protective Order to any person or entity
 14   except in strict compliance with the provisions of this Order.
 15         I further agree to submit to the jurisdiction of the U.S. District Court for the
 16   Central District of California for the purpose of enforcing the terms of this Stipulated
 17   Protective Order, even if such enforcement proceedings occur after termination of
 18   this action. I hereby appoint __________________________ [full name] of
 19   _______________________________________ [full address and telephone
 20   number] as my California agent for service of process in connection with this action
 21   or any proceedings related to enforcement of this Stipulated Protective Order.
 22   Date: ______________________________________
 23   City and State where signed: _________________________________
 24
 25   Printed name: _______________________________
 26
 27   Signature: __________________________________
 28                              CERTIFICATE OF SERVICE
                                                19
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-04115-CJC-JPR Document 28 Filed 04/12/21 Page 20 of 20 Page ID #:172




  1         I certify that all counsel of record who are deemed to have consented to
  2   electronic service are being served with a true and correct copy of the above
  3   document on April 6, 2021 via the Court’s CM/ECF system. Any other parties or
  4   counsel of record will be served by regular and/or electronic mail.
  5
  6                                          /s/ Andrew B. Goodman
                                             Andrew B. Goodman
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               20
                                  STIPULATED PROTECTIVE ORDER
